Citation Nr: 1033643	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee arthroscopy, currently evaluated as 20 percent disabling. 
 
2.  Entitlement to an increased raring for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986, and 
from June 1989 to November 1992.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a June 2008 rating 
decision of the VA Regional Office (RO) in Buffalo, New York that 
denied evaluations in excess of 20 percent and 10 percent for 
residuals of right knee arthroscopy, and right knee degenerative 
joint disease, respectively.  By rating determination in February 
2010, the appellant was awarded a temporary evaluation of 100 
percent from February 2, 2010 to April 30, 2010, based on 
surgical or other treatment necessitating convalescence for the 
right knee.  A 20 percent disability evaluation for right knee 
arthroscopic residuals was re-established from May 1, 2010.

The Veteran was afforded a personal hearing in May 2010 before 
the undersigned Veterans Law Judge sitting at Buffalo, New York.  
The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran presented testimony on personal hearing in May 2010 
to the effect that despite surgery on the right knee, he has 
increasing instability and constant pain.  He stated that he 
continued to receive right knee treatment at the Syracuse, New 
York VA facility. 

The record contains VA outpatient clinical dating through 
February 23, 2010 indicating that the appellant underwent right 
knee surgery at the beginning of that month.  It was noted that 
the diagnosis following the procedure was right ACL (anterior 
cruciate ligament) reconstruction.  Physical therapy was 
prescribed.  It was indicated that follow-would be at four-week 
intervals.  The Board finds that as there is notice of the 
existence of additional VA records, they must be retrieved and 
associated with the other evidence on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) et al.  Therefore, VA records 
dating from February 24, 2010 should be requested from the 
Syracuse VA facility and associated with the claims folder.

Additionally, the Board observes that the Veteran was last 
examined for VA compensation and pension purposes in April 2008.  
As noted previously, he had surgery on the right knee in 2010.  
The Board is therefore of the opinion that a current VA status 
examination is warranted for update since surgery. 

Accordingly, the case is REMANDED for the following actions:

1.  VA clinical records of right knee 
treatment dating from February 24, 2010 
should be requested and associated with 
the claims folder.  

2.  The Veteran should be scheduled for a 
VA examination to determine the status of 
service-connected right knee disability.  
The claims folder should be made available 
to the examiner.  All appropriate tests 
and studies should be conducted and 
clinical findings should be reported in 
detail.  The examiner should provide range 
of motion for the right knee and 
specifically state whether there is any 
additional limitation of function due to 
or caused by fatigue, pain, weakness, lack 
of endurance or incoordination.  The 
degree of instability should be 
identified, and overall knee disability 
should be characterized as slight, 
moderate or severe.

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue.  If the benefit is 
not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
disposition.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


